


UNCONDITIONAL GUARANTY

As of December 15, 2005

Claverack Housing Ventures, LLC
c/o Wellsford Real Properties, Inc.
535 Madison Avenue, 26th Floor
New York, New York 10022
(Hereinafter referred to as “Borrower”)

Frank J. Sciame
c/o Sciame Development, Inc.
80 South Street
New York, New York 10038

Wellsford Real Properties, Inc.
535 Madison Avenue
26th Floor
New York, New York 10022
(Frank J. Sciame and Wellsford Real Properties, Inc.
being hereinafter referred to individually
and collectively as “Guarantor”)

Wachovia Bank, National Association
12 East 49th Street
42nd Floor
New York, New York 10017
(Hereinafter referred to as “Bank”)

To induce Bank to make, extend or renew loans, advances, credit, or other
financial accommodations to or for the benefit of Borrower, which are and will
be to the direct interest and advantage of the Guarantor, and in consideration
of loans, advances, credit, or other financial accommodations made, extended or
renewed to or for the benefit of Borrower, which are and will be to the direct
interest and advantage of the Guarantor, Guarantor hereby absolutely,
irrevocably and unconditionally guarantees to Bank and its successors, assigns
and, in connection with any swap agreements only, its affiliates, the timely
payment and performance of all liabilities and obligations of Borrower to Bank
and, in connection with any swap agreements only, its affiliates, relating to
that certain development loan in a principal amount of up to $2,000,000 (the
“Loan”), evidenced by that certain Building Loan Mortgage Note and that certain
Amended and Restated Mortgage Note, each of even date herewith and each between
Borrower and Bank (the “Notes”), including, but not limited to, all obligations
under any notes, loan agreements, security agreements, letters of credit,
instruments, accounts receivable, contracts, drafts, leases, chattel paper,
indemnities, acceptances, repurchase agreements, overdrafts, any swap agreement
(as defined in 11 U.S.C. § 101, as in effect from time to time), and the Loan
Documents, as defined below, in each case if and to the extent relating to the
Loan, however and whenever incurred or evidenced, whether primary, secondary,
direct, indirect, absolute, contingent, due or to become due, now existing or
hereafter contracted or acquired, and all modifications, extensions and renewals
thereof, (collectively, the “Guaranteed Obligations”). Initially capitalized
terms not otherwise defined herein shall have the meanings assigned thereto in
the Building Loan Agreement between Borrower and Bank.

In addition to the above, the Guaranteed Obligations shall further include the
full and prompt payment of any loss, cost and/or expenses that the Bank may
incur as a result of Borrower’s fraud,

--------------------------------------------------------------------------------


misrepresentation, intentional waste, gross negligence, willful misconduct or
misapplication of insurance or condemnation proceeds in connection with or
relating to the Loan.

In addition to the above, the Guaranteed Obligations shall further include the
full and prompt payment and performance when due of all present and future
liability, obligations and indemnifications whatsoever, of Borrower to Bank
under and pursuant to the sections of the Loan Documents relating to “Hazardous
Material”, with such interest as may accrue thereon and such other charges as
may be due in connection therewith, whether such obligations now exist or arise
hereafter. Guarantor agrees that, if Borrower does not pay said liability,
obligations and indemnifications relating to Hazardous Material, for any reason,
Guarantor shall immediately make such payments. Except as provided in the next
sentence, Guarantor’s liability, obligations and indemnifications relating to
Hazardous Material shall not be discharged or satisfied by repayment of the
obligations evidenced by the Loan Documents, or by foreclosure of any mortgage
or other security for the Loan, and shall continue in effect after any transfer
of the real estate secured thereby, including, without limitation, transfers
pursuant to foreclosure (or in lieu of) proceedings and subsequent transfers.
Notwithstanding the foregoing, Guarantor’s liability, obligations and
indemnifications relating to Hazardous Material shall terminate two (2) years
after the repayment in full of the Loan provided that prior to the expiration of
said two (2) year period, neither Guarantor, Borrower nor the Bank has knowledge
of or received notice with respect to (i) Hazardous Material on the Property,
(ii) any action, investigation or proceeding commenced or threatened relating to
Hazardous Material alleged to be on the Property, or (iii) any alleged violation
by Borrower of any Environmental Law.

Guarantor further covenants and agrees:

GUARANTOR’S LIABILITY. This Guaranty is a continuing and unconditional guaranty
of payment and performance and not of collection. The parties to this Guaranty
are jointly and severally obligated hereunder. This Guaranty does not impose any
obligation on Bank to extend or continue to extend credit or otherwise deal with
Borrower at any subsequent time. This Guaranty shall continue to be effective or
be reinstated, as the case may be, if at any time any payment of the Guaranteed
Obligations is rescinded, avoided or for any other reason must be returned by
Bank, and the returned payment shall remain payable as part of the Guaranteed
Obligations, all as though such payment had not been made. Except to the extent
the provisions of this Guaranty give Bank additional rights, this Guaranty shall
not be deemed to supersede or replace any other guaranties given to Bank by
Guarantor; and the obligations guaranteed hereby shall be in addition to any
other obligations guaranteed by Guarantor pursuant to any other agreement of
guaranty given to Bank and other guaranties of the Guaranteed Obligations.

TERMINATION OF GUARANTY. Guarantor may terminate this Guaranty only by written
notice, delivered personally to or received by certified or registered United
States Mail by an authorized officer of Bank at the address for notices provided
herein. Such termination shall be effective only with respect to Guaranteed
Obligations arising more than 15 days after the date such written notice is
received by said Bank officer. Such termination shall not be effective with
respect to Guaranteed Obligations (including any subsequent extensions,
modifications or compromises of the Guaranteed Obligations) then existing, or
Guaranteed Obligations arising subsequent to receipt by Bank of said notice if
such Guaranteed Obligations are a result of Bank’s obligation to make advances
pursuant to a commitment, or are based on Borrower’s obligations to make
payments pursuant to any swap agreement (as defined in 11 U.S.C. § 101, as in
effect from time to time), entered into prior to expiration of the 15 day notice
period, or are a result of advances which are necessary for Bank to protect its
collateral or otherwise preserve its interests, in each case if and to the
extent relating to the Loan. Termination of this Guaranty by any single
Guarantor will not affect the existing and continuing obligations of any other
Guarantor hereunder.

CONSENT TO MODIFICATIONS. Guarantor consents and agrees that Bank (and, with
respect to swap obligations, its affiliates) may from time to time, in its sole
discretion, without affecting, impairing, lessening or releasing the obligations
of Guarantor hereunder: (a) extend or modify the time, manner, place or terms of
payment or performance and/or otherwise change or modify the credit terms of the

--------------------------------------------------------------------------------


Guaranteed Obligations; (b) increase, renew, or enter into a novation of the
Guaranteed Obligations; (c) waive or consent to the departure from terms of the
Guaranteed Obligations; (d) permit any change in the business or other dealings
and relations of Borrower or any other guarantor with Bank; (e) proceed against,
exchange, release, realize upon, or otherwise deal with in any manner with any
collateral that is or may be held by Bank in connection with the Guaranteed
Obligations or any liabilities or obligations of Guarantor; and (f) proceed
against, settle, release, or compromise with Borrower, any insurance carrier, or
any other person or entity liable as to any part of the Guaranteed Obligations,
and/or subordinate the payment of any part of the Guaranteed Obligations to the
payment of any other obligations, which may at any time be due or owing to Bank;
all in such manner and upon such terms as Bank may deem appropriate, and without
notice to or further consent from Guarantor. No invalidity, irregularity,
discharge or unenforceability of, or action or omission by Bank relating to any
part of the Guaranteed Obligations or any security therefor shall affect or
impair this Guaranty.

WAIVERS AND ACKNOWLEDGMENTS. Guarantor waives and releases the following rights,
demands, and defenses Guarantor may have with respect to Bank (and, with respect
to swap obligations, its affiliates) and collection of the Guaranteed
Obligations: (a) promptness and diligence in collection of any of the Guaranteed
Obligations from Borrower or any other person liable thereon, and in foreclosure
of any security interest and sale of any property serving as collateral for the
Guaranteed Obligations; (b) any law or statute that requires that Bank (and,
with respect to swap obligations, its affiliates) make demand upon, assert
claims against, or collect from Borrower or other persons or entities, foreclose
any security interest, sell collateral, exhaust any remedies, or take any other
action against Borrower or other persons or entities prior to making demand
upon, collecting from or taking action against Guarantor with respect to the
Guaranteed Obligations; (c) any law or statute that requires that Borrower or
any other person be joined in, notified of or made part of any action against
Guarantor; (d) that Bank or its affiliates preserve, insure or perfect any
security interest in collateral or sell or dispose of collateral in a particular
manner or at a particular time, provided that Bank’s obligation to dispose of
Collateral in a commercially reasonable manner is not waived hereby; (e) notice
of extensions, modifications, renewals, or novations of the Guaranteed
Obligations, of any new transactions or other relationships between Bank,
Borrower and/or any guarantor, and of changes in the financial condition of,
ownership of, or business structure of Borrower or any other guarantor; (f)
presentment, protest, notice of dishonor, notice of default, demand for payment,
notice of intention to accelerate maturity, notice of acceleration of maturity,
notice of sale, and all other notices of any kind whatsoever to which Guarantor
may be entitled; (g) the right to assert against Bank or its affiliates any
defense (legal or equitable), set-off, counterclaim, or claim that Guarantor may
have at any time against Borrower or any other party liable to Bank or its
affiliates; (h) all defenses relating to invalidity, insufficiency,
unenforceability, enforcement, release or impairment of Bank or its affiliates’
lien on any collateral, of the Loan Documents, or of any other guaranties held
by Bank; (i) any right to which Guarantor is or may become entitled to be
subrogated to Bank or its affiliates’ rights against Borrower or to seek
contribution, reimbursement, indemnification, payment or the like, or
participation in any claim, right or remedy of Bank or its affiliates against
Borrower or any security which Bank or its affiliates now has or hereafter
acquires, until such time as the Guaranteed Obligations have been fully
satisfied beyond the expiration of any applicable preference period; (j) any
claim or defense that acceleration of maturity of the Guaranteed Obligations is
stayed against Guarantor because of the stay of assertion or of acceleration of
claims against any other person or entity for any reason including the
bankruptcy or insolvency of that person or entity; and (k) the right to
marshalling of Borrower’s assets or the benefit of any exemption claimed by
Guarantor. Guarantor acknowledges and represents that Guarantor has relied upon
Guarantor’s own due diligence in making an independent appraisal of Borrower,
Borrower’s business affairs and financial condition, and any collateral;
Guarantor will continue to be responsible for making an independent appraisal of
such matters; and Guarantor has not relied upon Bank or its affiliates for
information regarding Borrower or any collateral.

FINANCIAL CONDITION. Guarantor warrants, represents and covenants to Bank and
its affiliates that on and after the date hereof (and with respect to Wellsford
Properties, Inc., except as otherwise described in the Guarantor’s public
reports): (a) the fair saleable value of Guarantor’s assets exceeds its

--------------------------------------------------------------------------------


liabilities, Guarantor is meeting its current liabilities as they mature, and
Guarantor is and shall remain solvent; (b) all financial statements of Guarantor
furnished to Bank are correct and accurately reflect the financial condition of
Guarantor as of the respective dates thereof; (c) since the date of such
financial statements, there has not occurred a material adverse change in the
financial condition of Guarantor; (d) there are not now pending any court or
administrative proceedings or undischarged judgments against Guarantor, no
federal or state tax liens have been filed or threatened against Guarantor, and
Guarantor is not in default or claimed default under any agreement; and (e) at
such reasonable times as Bank requests, Guarantor will furnish Bank and its
affiliates with such other financial information as Bank and its affiliates may
reasonably request.

INTEREST AND APPLICATION OF PAYMENTS. Regardless of any other provision of this
Guaranty or other Loan Documents, if for any reason the effective interest on
any of the Guaranteed Obligations should exceed the maximum lawful interest, the
effective interest shall be deemed reduced to and shall be such maximum lawful
interest, and any sums of interest which have been collected in excess of such
maximum lawful interest shall be applied as a credit against the unpaid
principal balance of the Guaranteed Obligations. Monies received from any source
by Bank or its affiliates for application toward payment of the Guaranteed
Obligations may be applied to such Guaranteed Obligations in any manner or order
deemed appropriate by Bank and its affiliates.

DEFAULT. If any of the following events occur, a default (“Default”) under this
Guaranty shall exist: (a) failure of timely payment or performance of the
Guaranteed Obligations or a default beyond the expiration of any applicable
notice, grace or cure period, under any Loan Document; (b) a breach of any
agreement or representation contained or referred to in the Guaranty, or any of
the Loan Documents, whether now existing or hereafter arising; or (c) the death
of, appointment of a guardian for, dissolution of, termination of existence of,
loss of good standing status by, appointment of a receiver for, assignment for
the benefit of creditors of, or the commencement of any insolvency or bankruptcy
proceeding by or against Guarantor.

If a Default occurs, the Guaranteed Obligations shall be due immediately and
payable without notice, other than Guaranteed Obligations under any swap
agreements (as defined in 11 U.S.C. § 101, as in effect from time to time) with
Bank or its affiliates, which shall be due in accordance with and governed by
the provisions of said swap agreements, and, Bank and its affiliates may
exercise any rights and remedies as provided in this Guaranty and other Loan
Documents, or as provided at law or equity. Guarantor shall pay interest on the
Guaranteed Obligations from such Default at the highest rate of interest charged
on any of the Guaranteed Obligations.

ATTORNEYS’ FEES AND OTHER COSTS OF COLLECTION. Guarantor shall pay all of Bank’s
and, in respect of any swap agreements, its affiliates’ reasonable expenses
incurred to enforce or collect any of the Guaranteed Obligations, including,
without limitation, reasonable arbitration, paralegals’, attorneys’ and experts’
fees and expenses, whether incurred without the commencement of a suit, in any
suit, arbitration, or administrative proceeding, or in any appellate or
bankruptcy proceeding.

SUBORDINATION OF OTHER DEBTS. Guarantor agrees: (a) to subordinate the
obligations now or hereafter owed by Borrower to Guarantor (“Subordinated Debt”)
to any and all obligations of Borrower to Bank or its affiliates now or
hereafter existing while this Guaranty is in effect, provided however that
Guarantor may receive regularly scheduled principal and interest payments on the
Subordinated Debt so long as (i) all sums due and payable by Borrower to Bank
and its affiliates have been paid in full on or prior to such date, and (ii) no
event or condition which constitutes or which with notice or the lapse or time
would constitute an event of default with respect to the Guaranteed Obligations
shall be continuing on or as of the payment date; (b) Guarantor will endeavor to
place a legend indicating such subordination on every note, ledger page or other
document evidencing any part of the Subordinated Debt or deliver such documents
to Bank; and (c) except as permitted by this paragraph, Guarantor will not
request or accept payment of or any security for any part of the Subordinated
Debt, and any proceeds of the Subordinated

--------------------------------------------------------------------------------


Debt paid to Guarantor, through error or otherwise, shall immediately be
forwarded to Bank by Guarantor, properly endorsed to the order of Bank, to apply
to the Guaranteed Obligations.

MISCELLANEOUS. Assignment. This Guaranty and other Loan Documents shall inure to
the benefit of and be binding upon the parties and their respective heirs, legal
representatives, successors and assigns. Bank’s interests in and rights under
this Guaranty and other Loan Documents are freely assignable, in whole or in
part, by Bank. Any assignment shall not release Guarantor from the Guaranteed
Obligations. Organization; Powers. Guarantor (i) is (a) an adult individual and
is sui juris, or (b) a corporation, general partnership, limited partnership,
limited liability company or other legal entity (as indicated below), duly
organized, validly existing and in good standing under the laws of its state of
organization, and is authorized to do business in each other jurisdiction
wherein its ownership of property or conduct of business legally requires such
organization, (ii) has the power and authority to own its properties and assets
and to carry on its business as now being conducted and as now contemplated; and
(iii) has the power and authority to execute, deliver and perform, and by all
necessary action has authorized the execution, delivery and performance of, all
of its obligations under this Guaranty and any other Loan Document to which it
is a party. Applicable Law; Conflict Between Documents. This Guaranty shall be
governed by and construed under the laws of the state named in Bank’s address
shown above without regard to that state’s conflict of laws principles. If the
terms of this Guaranty should conflict with the terms of any commitment letter
that survives closing, the terms of this Guaranty shall control. Guarantor’s
Accounts. Except as prohibited by law, Guarantor grants Bank and its affiliates
a security interest in all of Guarantor’s accounts with Bank and its affiliates.
Jurisdiction. Guarantor irrevocably agrees to non-exclusive personal
jurisdiction in the state named in Bank’s address shown above. Severability. If
any provision of this Guaranty or of the other Loan Documents shall be
prohibited or invalid under applicable law, such provision shall be ineffective
but only to the extent of such prohibition or invalidity, without invalidating
the remainder of such provision or the remaining provisions of this Guaranty or
other Loan Documents. Notices. Any notices to Guarantor shall be sufficiently
given if in writing and mailed or delivered to Guarantor’s address shown above
or such other address as provided hereunder, and to Bank, if in writing and
mailed or delivered to Wachovia Bank, National Association, 12 East 49th Street,
New York, New York 10017 or such other address as Bank may specify in writing
from time to time. Notices to Bank must include the mail code. In the event that
Guarantor changes Guarantor’s address at any time prior to the date the
Guaranteed Obligations are paid in full, Guarantor agrees to promptly give
written notice of said change of address to Bank by registered or certified
mail, return receipt requested, all charges prepaid. Plural; Captions. All
references in the Loan Documents to borrower, guarantor, person, document or
other nouns of reference mean both the singular and plural form, as the case may
be, and the term “person” shall mean any individual person or entity. The
captions contained in the Loan Documents are inserted for convenience only and
shall not affect the meaning or interpretation of the Loan Documents. Binding
Contract. Guarantor by execution of and Bank by acceptance of this Guaranty
agree that each party is bound to all terms and provisions of this Guaranty.
Amendments, Waivers and Remedies. No waivers, amendments or modifications of
this Guaranty and other Loan Documents shall be valid unless in writing and
signed by an officer of Bank. No waiver by Bank or its affiliates of any Default
shall operate as a waiver of any other Default or the same Default on a future
occasion. Neither the failure nor any delay on the part of Bank or its
affiliates in exercising any right, power, or privilege granted pursuant to this
Guaranty and other Loan Documents shall operate as a waiver thereof, nor shall a
single or partial exercise thereof preclude any other or further exercise or the
exercise of any other right, power or privilege. All remedies available to Bank
or its affiliates with respect to this Guaranty and other Loan Documents and
remedies available at law or in equity shall be cumulative and may be pursued
concurrently or successively. Partnerships. If Guarantor is a partnership, the
obligations, liabilities and agreements on the part of Guarantor shall remain in
full force and effect and fully applicable notwithstanding any changes in the
individuals comprising the partnership. The term “Guarantor” includes any
altered or successive partnerships, and predecessor partnership(s) and the
partners shall not be released from any obligations or liabilities hereunder.
Loan Documents. The term “Loan Documents” has the meaning assigned to such term
in the Notes. LIMITATION ON LIABILITY; WAIVER OF PUNITIVE DAMAGES. EACH OF THE
PARTIES HERETO, INCLUDING BANK BY ACCEPTANCE HEREOF, AGREES THAT IN ANY
JUDICIAL, MEDIATION OR ARBITRATION

--------------------------------------------------------------------------------


PROCEEDING OR ANY CLAIM OR CONTROVERSY BETWEEN OR AMONG THEM THAT MAY ARISE OUT
OF OR BE IN ANY WAY CONNECTED WITH THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
OTHER AGREEMENT OR DOCUMENT BETWEEN OR AMONG THEM OR THE OBLIGATIONS EVIDENCED
HEREBY OR RELATED HERETO, IN NO EVENT SHALL ANY PARTY HAVE A REMEDY OF, OR BE
LIABLE TO THE OTHER FOR, (1) INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OR (2)
PUNITIVE OR EXEMPLARY DAMAGES. EACH OF THE PARTIES HEREBY EXPRESSLY WAIVES ANY
RIGHT OR CLAIM TO PUNITIVE OR EXEMPLARY DAMAGES THEY MAY HAVE OR WHICH MAY ARISE
IN THE FUTURE IN CONNECTION WITH ANY SUCH PROCEEDING, CLAIM OR CONTROVERSY,
WHETHER THE SAME IS RESOLVED BY ARBITRATION, MEDIATION, JUDICIALLY OR OTHERWISE.
FINAL AGREEMENT. This Agreement and the other Loan Documents represent the final
agreement between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.

FINANCIAL COVENANTS. Guarantor agrees to the following provisions from the date
hereof until final payment in full of the Guaranteed Obligations, unless Bank
shall otherwise consent in writing, using the financial information for
Guarantor, its subsidiaries, affiliates and its holding or parent company, as
applicable: Net Worth.  Wellsford Real Properties, Inc. shall maintain a Net
Worth of not less than $15,000,000, and Frank J. Sciame shall maintain a Net
Worth of not less than $20,000,000, in each case measured quarterly calculated
in accordance with generally accepted accounting principles (GAAP) based on, in
the case of Wellsford Real Properties, Inc., its 10Q and 10K Statements, and in
the case of Frank J. Sciame, on his financial statements. “Net Worth” shall mean
total assets minus Total Liabilities. “Total Liabilities” shall mean all
liabilities of Guarantor, including capitalized leases and all reserves for
deferred taxes, debt fully subordinated to Bank on terms and conditions
acceptable to Bank, and other deferred sums appearing on the liabilities side of
a balance sheet and all obligations as lessee under off-balance sheet synthetic
leases of Guarantor, all in accordance with generally accepted accounting
principles applied on a consistent basis.  Liquidity Requirement. Wellsford Real
Properties, Inc. shall maintain Liquid Assets of not less than $10,000,000, and
Frank J. Sciame shall maintain Liquid Assets of not less than $1,500,000, in
each case measured quarterly calculated in accordance with generally accepted
accounting principles (GAAP) based on, in the case of Wellsford Real Properties,
Inc., its 10Q and 10K Statements, and in the case of Frank J. Sciame, on his
financial statements. “Liquid Assets” shall mean the sum of all cash, time
deposits and marketable securities.

FINANCIAL AND OTHER INFORMATION. Wellsford Real Properties, Inc. shall deliver
to Bank within 30 days after submission of same to the SEC copies of its 10Q and
10K Statements. Frank J. Sciame shall deliver to Bank such information as Bank
may reasonably request from time to time, including without limitation,
financial statements and information pertaining to Frank J. Sciame’s financial
condition. Such information shall be true, complete, and accurate.

NEGATIVE COVENANTS. Guarantor agrees that from the date hereof and until final
payment in full of the Guaranteed Obligations, unless Bank shall otherwise
consent in writing, Guarantor will not:   Default on Other Contracts or
Obligations. Default on any material contract with or obligation when due to a
third party or default in the performance of any obligation to a third party
incurred for money borrowed in connection with the Project that is subject to
the Loan.

TAX RETURNS. Guarantor shall deliver to Bank, within 30 days of filing, complete
copies of federal and state tax returns, as applicable, together with all
schedules thereto, each of which shall be signed and certified by Guarantor to
be true and complete copies of such returns. In the event an extension is filed,
Guarantor shall deliver a copy of the extension within 30 days of filing.

WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
GUARANTOR BY EXECUTION HEREOF AND BANK BY ACCEPTANCE HEREOF, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT EACH MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS GUARANTY, THE LOAN DOCUMENTS OR ANY AGREEMENT CONTEMPLATED TO BE

--------------------------------------------------------------------------------


EXECUTED IN CONNECTION WITH THIS GUARANTY, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH
RESPECT HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT TO BANK TO ACCEPT THIS
GUARANTY. EACH OF THE PARTIES AGREES THAT THE TERMS HEREOF SHALL SUPERSEDE AND
REPLACE ANY PRIOR AGREEMENT RELATED TO ARBITRATION OF DISPUTES BETWEEN THE
PARTIES CONTAINED IN ANY LOAN DOCUMENT OR ANY OTHER DOCUMENT OR AGREEMENT
HERETOFORE EXECUTED IN CONNECTION WITH, RELATED TO OR BEING REPLACED,
SUPPLEMENTED, EXTENDED OR MODIFIED BY, THIS GUARANTY.



[Balance of page left blank; signature page follows]

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Guarantor, on the day and year first written above, has
caused this Unconditional Guaranty to be executed.




  /s/ Frank J. Sciame

--------------------------------------------------------------------------------

  FRANK J. SCIAME


  WELLSFORD REAL PROPERTIES, INC.


  By: /s/ William H. Darrow

--------------------------------------------------------------------------------

 
Name:      William H. Darrow II

--------------------------------------------------------------------------------


Title:      Vice President

--------------------------------------------------------------------------------